Title: To George Washington from Daniel Carroll, 15 August 1791 [letter not found]
From: Carroll, Daniel
To: Washington, George


	Letter not found: from Daniel Carroll, 15 Aug. 1791. Thomas Jefferson wrote to the commissioners for the federal district on 28 Aug.: “Your joint letter of the 2d. inst. to the President, as also Mr. Carrol’s separate letters of the 5th. and 15th. have been duly received” (Jefferson Papers,Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–. 22:88–89).
